817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tal SAULSBERRY, Plaintiff-Appellant,v.Eugene BARKSDALE, et al., Defendants-Appellees.
No. 86-6049.
United States Court of Appeals, Sixth Circuit.
May 12, 1987.

Before LIVELY, Chief Judge, and ENGEL and KRUPANSKY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The pro se Tennessee prisoner appeals a summary judgment dismissing his SS 1983 complaint alleging improper medical care.  Upon consideration of the briefs and record, we unanimously agree that oral argument is not necessary in this appeal.  Fed.  R.  App.  P. 34(a).


2
Upon examination of the briefs and record, we conclude that the district court acted properly.  The plaintiff has failed to show deliberate indifference to serious medical needs as required.  Estelle v. Gamble, 429 U.S. 97, 106 (1976).  Rather, the record indicates that the plaintiff received substantial and adequate medical care while imprisoned.


3
Based on the above, the district court's judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.